McCulloch, C. J. (dissenting). According to my view of this case, it does not present an instance, as stated in the majority opinion of the court, of the trial court giving the wrong reason for a correct decision, but rather that it is an instance of the court making two apparently conflicting erroneous rulings which did not neutralize each other so as to bring about a correct result. The trial court erred in the first instance in permitting the ex parte affidavit of Price to be introduced in evidence. That error might have been corrected during the further progress of the trial by the exclusion of the affidavit, but the court did not attempt to make such correction. On the contrary, the court adhered to that ruling, but finally on the submission of the cause to the jury, decided that the signature, as proved by the ex parte affidavit, did not constitute a legal signature. In that decision the court again fell into error, for the signature by mark, if proved, was valid even though the person who wrote the name did not sign as a witness. In re Will of Cornelius, 14 Ark. 675. It puts the appellant unfairly at a disadvantage for this court, after the trial court has erroneously decided that the signature by mark was not valid, to hold that the signature by mark was valid, but that the proof to establish that fact was incompetent. Appellant might, if the affidavit had been excluded, have introduced competent testimony to establish the fact that the testator had made his mark as it appeared attached at the end of the will near his name, but she was denied that privilege by the court’s erroneous ruling that a signature made in that manner was not valid. The injustice to appellant is not affected by the fact that the erroneous rulings were not invited by the appellees, or that they objected to the first erroneous ruling in allowing the affidavit to be introduced in evidence. Since appellant has suffered by an error committed by the court, it is a wrong that ought to be righted regardless of the fact whether appellees are responsible for it or not. It is the business of appellate courts to correct prejudicial errors, and not to compel the wronged party to bear the burden simply because the court alone is responsible for it. I think that the judgment should be reversed and the cause remanded so that it may be tried again on competent evidence, if any can be adduced, establishing the validity of the last will and testament of the testator. ' Smith, J., concurs in the dissent.